Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the prepared soft magnetic powder" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “the soft magnetic powder”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 20030156000) in view of Tae (KR101808176).  A machine translation of Tae is attached as an English equivalent and is used in the citations below.
Regarding Claim 1, Brunner teaches a method for manufacturing a powder magnetic core (induction component, abstract), comprising: filling a case with a soft magnetic powder (filled with the soft magnetic alloy powder, abstract) obtained by pulverizing a soft magnetic foil having an amorphous structure or a nanocrystal structure (thin alloy strips, which are amorphous initially and which are subjected to a heat treatment in order to obtain the nano-crystalline structure, the alloys are milled into alloy powders, [0014-0015]); applying at least one of a vibration and a magnetic field to the soft magnetic powder contained in the case and thereby aligning the soft magnetic powder (alloy particles are aligned during and/or after the filling of the mold with the alloy powder by means of the creation of a magnetic field, [0039]); and introducing a curable resin into the case, impregnating the aligned soft magnetic powder with the curable resin (pouring a casting resin into a mold, abstract), and then curing the curable resin (hardening the casting resin with the alloy powder in order to form a solid soft magnetic core, abstract) while deaerating the curable resin under a reduced pressure.
Brunner teaches the casting resin is degassed (casting resin formulation will be degassed, [0031]).  Brunner does not explicitly teach curing while deaerating under a reduced pressure; however, air removal by curing under vacuum is known in the art (Tae, remove the air bubbles in the soft magnetic molding liquid and contribute to the impact resistance of the magnetic core in the defoaming step in the middle of the process or in the vacuum curing step, pg. 2 last para.).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the degassing and curing of Brunner to include vacuum curing, as taught in Tae, because it is a known deaerating and curing method in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the core of Brunner with a deaerating and curing method as in Tae.
Brunner teaches pouring the curable resin (pouring a casting resin into a mold, abstract).  Brunner does not explicitly teach injecting the resin; however, injection of the curable resin is known in the art (Tae, injecting the soft magnetic molding liquid, pg. 4 full para. 7).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the resin addition of Brunner to include injection, as taught in Tae, because it is a known method in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the core of Brunner with an injection method as in Tae.
Regarding Claim 3, Brunner teaches the manufactured powder magnetic core includes the case (it was used as casing 34 for the inductive component after the production process, [0062]).  Brunner teaches the case is made of an insulator (is made of plastic, [0062]).
Regarding Claim 4, Brunner teaches wherein prior to the filling of the case, an insulating film is formed on a surface of the soft magnetic powder by heat-treating the soft magnetic powder after it is pulverized (insulation of the alloy particles among each other, whereby the coating will be performed for 0.1 to 3 hours at a temperature ranging between 80C and 200C, [0017]; a specific surface oxidation of the alloy particles by means of a heat treatment, [0051]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 20030156000) in view of Tae (KR101808176) as applied to claims 1 and 3-4 above, and further in view of Chiba (JP2016003366). A machine translation of Chiba is attached as an English equivalent and is used in the citations below.
Regarding Claim 2, Brunner is silent as to the coercive force of the soft magnetic powder; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable coercive force.  Chiba teaches a method for manufacturing a powder magnetic core wherein a coercive force of the prepared soft magnetic powder is 30-34 A/m (Examples 12 to 14 and discussion thereof).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Brunner to include particles having a coercive force, as taught in Chiba, because it is a known particle in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the product of Brunner with particles of coercive force within the claimed range as taught in Chiba.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 20030156000) in view of Tae (KR101808176) as applied to claims 1 and 3-4 above, and further in view of Kim (US 2014/0132366).
Regarding Claims 5-6, The combined references do not explicitly teach a carbon nanofiber sheet; however, Kim teaches a similar method wherein an additional reinforcing layer to prevent deformation ([0071]) including carbon nanofiber ([0067]) is formed when the composite layer is formed ([0083]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include a carbon nanofiber layer, as taught in Kim, in order to prevent deformation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712